BLOSSER, J.
I dissent from the opinion of a majority of the court that there is not sufficient legal evidence in the record to suport the Verdict. The averments of the petition are somewhat confusing as to the theory upon which the plaintiff seeks a recovery. There is som'e evidence to support the claim of the plaintiff that the alleged slippery condition of the highway was caused by a leaky flpor of the railroad bridge, that the company’s drainage was improper and that the ditch which the railway company maintained on the east side of the.highway to carry off the water was partly on its right of way and partly on the right of way of the stare highway. If the theory of the plaintiff is adopted that the action sounds in 'tort the evidence is sufficient to support the verdict. Otherwise I concur in the opinion and the judgment of reversal.